The touchstone of any analysis relating to temporary stops under Terry v. Ohio (1967), 392 U.S. 1, is whether the police had a reasonable suspicion that criminal activity was occurring. See Illinois v. Wardlow (2000), 528 U.S. 119, 123. Although this point should be obvious, it bears emphasizing that a reasonable suspicion is not the same thing as proving that a crime actually occurred. The purpose of a Terry stop is not to accuse, but to investigate. Even facts which might be given an innocent construction will support the decision to detain an individual momentarily for questioning, so long as one may rationally infer from the totality of the circumstances — the whole picture, United States v. Cortez (1981), 449 U.S. 411, 417, that the person may be involved in criminal activity.
I state these principles of law because the majority opinion misses them completely, instead focusing on law relating to probable cause for searches. The police conducted a Terry stop based on a reasonable suspicion that criminal activity may have been taking place. It was during this stop that they discovered the drugs in defendant's car. Once they found the drugs, they had probable cause to arrest. The real issue, then, is what facts gave rise to a reasonable suspicion that criminal activity was taking place.
The arresting officer testified that he had been conducting surveillance in an area known for high drug activity, telling the trial court he had made an astounding five hundred arrests in that area within the previous five years. The officer said he saw Allen Harris stand in the street, yell at and flag down three different cars. One of the cars stopped briefly, but continued on. The other two cars stopped and Harris approached them and leaned into them. Although the officer could not say that he saw drugs being exchanged, he did note that Harris' actions were predictably those of one trafficking in drugs.
While I might envision some debate on whether one incident of flagging down and approaching a car is enough to provide a reasonable suspicion that criminal activity is occurring, I find that a third incident in succession is not subject to debate. Harris was clearly not flagging down passing motorists for assistance, nor did the circumstances suggest any other benign purpose for him doing so. Based on their experience, the officers had every reason to suspect that Harris *Page 481 
was dealing drugs. As if this was not enough, the evidence goes further to justify their decision to make a Terry stop because Harris stopped a fourth car that driven by defendant as they moved in to investigate.
Having cause to temporarily detain Harris as a potential trafficker, the police likewise had reasonable grounds to believe that defendant was a potential buyer. Given Harris' prior conduct, the police could assume that a person stopping his car at night in the middle of a high crime area would possibly be engaging in drug activity. The police did not have to prove this point before making a stop they merely had to point to all the surrounding circumstances and, using their combined experience, conclude that criminal activity might be occurring.
There is absolutely no significance to the fact that the officer did not actually see either Harris or defendant holding drugs. It is entirely possible that none of the cars stopped by Harris were interested in purchasing drugs. But the real point here is that Harris' attempts to stop and approach cars were suspicious, coming as they did in fairly rapid succession and occurring in an area known for high drug activity. The police could reasonably infer that Harris was not asking for directions.
As the majority opinion notes, the trial court believed the officers arguably, had reasonable and articulable suspicion to effect a Terry-type stop regarding Mr. Harris. Despite acknowledging the obvious basis for the stop, the court went on to contradict itself by characterizing the stop as being based on nothing more than a hunch. This confusing statement of law casts considerable doubt on the court's conclusions. Because the totality of the circumstances gave the officers cause to have a reasonable suspicion that criminal activity was occurring, I would find the Terry stop valid. I must respectfully dissent from the court's decision to affirm the suppression of evidence seized in this case. *Page 482